         CASE 0:20-cv-01502-JRT-HB Doc. 64 Filed 12/29/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Mildred Baldwin and Ronald Struckhoff,
 on behalf of themselves and others                    Civil No. 20-cv-1502 (JRT/HB)
 similarly situated,

            Plaintiffs,
 v.                                                      PROTECTIVE ORDER

 Miracle-Ear, Inc.,

            Defendant/Third-Party Plaintiff,
 v.

 Las Davis Enterprises, Inc.; HearingPro, Inc.;
 and Tiffany Davis,

            Third-Party Defendants.


      Pursuant to the Stipulated Protective Order (ECF No. 62), entered into by the

parties, seeking an order designating that certain information and documents may be

disclosed only in designated ways,

      IT IS HEREBY ORDERED that the Stipulation (ECF No. 62) is ADOPTED,

and confidential information shall be disclosed only in the following ways:

1     Definitions. As used in this protective order:

      (a)     “attorney” means an attorney who has appeared in this action;

      (b)     “confidential document” means a document designated as confidential

              under this protective order;

      (c)     to “destroy” electronically stored information means to delete from all

              databases, applications, and file systems so that the information is not
          CASE 0:20-cv-01502-JRT-HB Doc. 64 Filed 12/29/20 Page 2 of 8




             accessible without the use of specialized tools or techniques typically used

             by a forensic expert;

    (d)      “document” means information disclosed or produced in discovery,

             including at a deposition;

    (e)      “notice” or “notify” means written notice;

    (f)      “party” means a party to this action; and

    (g)      “protected document” means a document protected by a privilege or the

             work-product doctrine.

2   Designating a Document or Deposition as Confidential.

    (a)      A party or non-party disclosing or producing a document may designate it

             as confidential if the party or non-party has a good faith belief that the

             document constitutes or contains confidential technical, sales, marketing,

             financial, or other commercial information, personally identifying

             information, or other information that the party treats as confidential in the

             normal course of business, whether embodied in physical objects,

             documents, or the factual knowledge of persons. This includes, but is not

             limited to: (i) nonpublic technical information, marketing, sales, financials,

             technical reference manuals, operations manuals, employee manuals,

             policies and procedures, and forms; (ii) damages-related information

             (e.g., sale volumes, revenues, profitability, valuations, etc.);

             (iii) information obtained from a nonparty pursuant to a current

             Nondisclosure Agreement (“NDA’’); (iv) information or data relating to

                                             2
  CASE 0:20-cv-01502-JRT-HB Doc. 64 Filed 12/29/20 Page 3 of 8




      future products not yet commercially released and/or strategic plans;

      (v) commercial agreements and documents that identify clients or

      customers; (vi) licenses and licensing documentation; (vii) strategic plans;

      (viii) settlement agreements or settlement communications; and

      (ix) materials which have not been made public and include identifiable

      information about individuals that is subject to the protection of the Health

      Insurance Portability and Accountability Act of 1996 (“HIPAA”), or other

      similar statutory or regulatory privacy protections. The Parties expressly

      understand and agree that certain documents designated as confidential may

      contain medical information regarding or relating to individuals who have a

      privacy interest in such information and that disclosure thereof would be

      contrary to the law and public interest. The Parties also understand and

      agree that such confidential documents are subject to the Standards for

      Privacy of Individually Identifiable Health Information, 45 C.F.R. Parts

      160 and 164, promulgated pursuant to HIPAA, or other similar statutory or

      regulatory privacy protections. The Parties agree that this Protective Order

      will constitute a Qualified Protective Order under 45 C.F.R. 164.512(e).

(b)   A party or non-party may designate a document as confidential by

      conspicuously marking each page with the word “confidential.”

(c)   Deposition testimony may be designated as confidential:

      (1)    on the record at the deposition; or



                                     3
      CASE 0:20-cv-01502-JRT-HB Doc. 64 Filed 12/29/20 Page 4 of 8




          (2)    within 30 days after the deposition, by notifying the parties and

                 those who were present at the deposition in writing.

    (d)   If a witness is expected to testify as to confidential or proprietary

          information, a party or non-party may request that the witness’s deposition

          be taken in the presence of only those persons entitled to receive

          confidential documents.

3   Who May Receive a Confidential Document.

    (a)   A confidential document may be used only in this action.

    (b)   No person receiving a confidential document may reveal it, except to:

          (1)    the court and its staff;

          (2)    an attorney or an attorney’s partner, associate, or staff;

          (3)    a person shown on the face of the confidential document to have

                 authored or received it;

          (4)    a court reporter or videographer retained in connection with this

                 action;

          (5)    a mediator used by the parties;

          (6)    Any other person with the prior written consent of the Producing

                 Party specifying that said person may have access to material

                 designated “CONFIDENTIAL.”

          (7)    a party (subject to paragraph 3(c)), including corporate counsel and

                 other employees of a corporate party for whom it is reasonably

                 necessary to show the documents for purposes of this litigation; and

                                            4
      CASE 0:20-cv-01502-JRT-HB Doc. 64 Filed 12/29/20 Page 5 of 8




          (8)    any person who:

                 (A)    is retained to assist a party or attorney with this action; and

                 (B)    signs a declaration that contains the person’s name, address,

                        employer, and title, and that is in substantially this form:

                                I have read, and agree to be bound by, the protective
                        order in the case captioned Baldwin, et al v Miracle-Ear, Inc.,
                        et al., Civil No. 20-cv-1502 (JRT/HB) in the United States
                        District Court for the District of Minnesota. As soon as my
                        work in connection with that action has ended, but not later
                        than 30 days after the termination of that action (including
                        any appeals), I will return or destroy any confidential
                        document that I received, any copy of or excerpt from a
                        confidential document, and any notes or other document that
                        contains information from a confidential document.
                               I declare under penalty of perjury that the foregoing is
                        true and correct.

    (c)   A party may supplement the “confidential” mark (see paragraph 2(b)) with

          the words “attorney’s eyes only,” in which case a confidential document so

          designated may not be revealed to another party.

    (d)   If a confidential document is revealed to someone not entitled to receive it,

          the parties must make reasonable efforts to retrieve it.

4   Serving This Protective Order on a Non-Party. A party serving a subpoena on

    a non-party must simultaneously serve a copy of this protective order and of Local

    Rule 5.6.

5   Correcting an Error in Designation. A party or non-party who discloses or

    produces a confidential document not designated as confidential may, within




                                         5
      CASE 0:20-cv-01502-JRT-HB Doc. 64 Filed 12/29/20 Page 6 of 8




    7 days after discovering the error, provide notice of the error and produce a copy

    of the document designated as confidential.

6   Use of a Confidential Document in Court.

    (a)    Filing. This protective order does not authorize the filing of any document

           under seal. A confidential document may be filed only in accordance with

           LR 5.6.

    (b)    Presentation at a hearing or trial. A party intending to present another

           party’s or a non-party’s confidential document at a hearing or trial must

           promptly notify the other party or the non-party so that the other party or

           the non-party may seek relief from the court.

7   Changing a Confidential Document’s Designation.

    (a)    Document disclosed or produced by a party. A confidential document

           disclosed or produced by a party remains confidential unless the parties

           agree to change its designation or the court orders otherwise.

    (b)    Document produced by a non-party. A confidential document produced by

           a non-party remains confidential unless the non-party agrees to change its

           designation or the court orders otherwise after providing an opportunity for

           the non-party to be heard.

    (c)    Changing a designation by court order. A party who cannot obtain

           agreement to change a designation may move the court for an order

           changing the designation. If the motion affects a document produced by a

           non-party then, with respect to the motion, that non-party is entitled to the

                                          6
      CASE 0:20-cv-01502-JRT-HB Doc. 64 Filed 12/29/20 Page 7 of 8




          same notice and opportunity to be heard as a party. The party or non-party

          who designated a document as confidential must show that the designation

          satisfies Fed. R. Civ. P. 26(c).

8   Handling a Confidential Document after Termination of Litigation.

    (a)   Within 60 days after the termination of this action (including any appeals),

          each party must:

          (1)    return or destroy all confidential documents; and

          (2)    notify the disclosing or producing party that it has returned or

                 destroyed all confidential documents within the 60-day period.

    (b)   Notwithstanding paragraph 8(a), each attorney may retain a copy of any

          confidential document submitted to the court.

9   Inadvertent Disclosure or Production to a Party of a Protected Document.

    (a)   Notice.

          (1)    A party or non-party who discovers that it has inadvertently

                 disclosed or produced a protected document must promptly notify

                 the receiving party and describe the basis of the claim of privilege or

                 protection. If the party or non-party provides such notice and

                 description, the privilege or protection is not waived.

          (2)    A party who discovers that it may have received an inadvertently

                 disclosed or produced protected document must promptly notify the

                 disclosing or producing party or non-party.



                                             7
        CASE 0:20-cv-01502-JRT-HB Doc. 64 Filed 12/29/20 Page 8 of 8




      (b)    Handling of Protected Document. A party who is notified or discovers that

             it may have received a protected document must comply with Fed. R. Civ.

             P. 26(b)(5)(B).

10    Security Precautions and Data Breaches.

      (a)    Each party must make reasonable efforts to protect the confidentiality of

             any confidential document disclosed or produced to that party.

      (b)    A party who learns of a breach of confidentiality must promptly notify the

             disclosing or producing party of the scope and nature of that breach and

             make reasonable efforts to remedy the breach.

11    Survival of Obligations. The obligations imposed by this protective order

      survive the termination of this action.



Dated: December 29, 2020                   s/ Hildy Bowbeer
                                          HILDY BOWBEER
                                          United States Magistrate Judge




                                                8
